DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 23 September 2021 have been fully considered but they are not persuasive. Applicant has argued that (1) Funakawa et al fails to teach the ratio of S3/SA being between 0.20 and 1.0 and (2) Funakawa et al fail to teach S3 > S4.
In response to (1), the Office agrees that the example of Funakawa et al does indeed fail to teach the required ratio of S3/SA.  However, concentrating on only the example of Funakawa et al does not adequately address the full teachings of Funakawa et al.  Funakawa et al suggest (see paragraphs [0016]-[0017], [0020]-[0029], and [0079]) that the reverse current absorbing body was smaller than the full area of the cathode (i.e. S3/SA <1.0).  Further, Funakawa et al taught (see paragraph [0083]) that a certain amount of reverse current absorbing body was necessary/desired to sufficiently absorb the reverse current caused when the electrolysis cell is turned off.  Thus, it would have been obvious to one of ordinary skill in the art at the time of filing to have conducted routine experimentation within the broad disclosure of Funakawa et al to determine the optimum ratio of S3 to SA based upon the disclosure of both providing less than full reverse current absorbing body coverage and also ensuring that sufficient reverse current absorbing body was present to “sufficiently absorb the reverse current”.  Applicant has not presented data showing the criticality of 0.2< S3/SA<1.0 in comparison to the disclosure of Funakawa et al.
In response to (2), Applicant has failed to demonstrate that S3<S4 produces a result different from the instance of S3=S4 taught by Funakawa et al.  Note that even minute variations in positioning of the reverse current absorbing body can result in imbalance between S3 and S4 and result in S3<S4.  2.  Applicant has failed to demonstrate that the invention as claimed produces a result different than the result achieved by Funakawa et al.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-7, 9-10, and 12-22 are rejected under 35 U.S.C. 103 as being unpatentable over Funakawa et al (US 2015/0027878).
Funakawa et al teach (see abstract, fig. 1, paragraph [0046]) an electrolytic cell comprising a cathode chamber, the cathode chamber comprising a cathode (21) and a reverse current absorbing member (18) comprising a substrate (18a) and a reverse current absorbing body (18b), with the reverse current absorbing member being disposed to face the cathode, wherein the cathode and the reverse current absorbing body are electrically connected.  
Funakawa et al fail to expressly teach that the ratio of the area S3 of the reverse current absorbing body in the position I (defined as the portion in the upper half of the cathode chamber) to the area SA of the cathode-facing surface of the substrate in the position I being within the range: 0.20≤S3/SA<1.0.
Funakawa et al teach (see paragraphs [0016]-[0017], [0020]-[0029], [0079]) that the reverse current absorbing body was formed by conducting “thermal spraying NiO on at least a part of a surface of the substrate”.  Thus, Funakawa et al contemplated applying the reverse current absorbing body to less than the full area of the substrate (i.e. S3/SA<1.0).  

Therefore, it would have been obvious to one of ordinary skill in the art to have conducted routine experimentation within the broad disclosure of Funakawa et al to determine the optimum ratio of S3 to SA based upon both the disclosure of both providing less than full reverse current absorbing body coverage and also ensuring that sufficient reverse current absorbing body was present to “sufficiently absorb the reverse current”.  With respect to the ratio only applying to the areas within the upper vertical half of the cell, Funakawa et al describe providing the layer of reverse current absorbing body across the entire cell, which includes both the lower vertical half and the upper vertical half.  
Applicant’s specification does attempt to show the criticality of the claimed range, but ultimately fails to provide convincing evidence of unexpected results.  Importantly, in Table 11, the comparative examples fall at two places, with S3/SA = 1.0 (full coverage of the substrate with the reverse current absorbing body) and with S3/S-A = 0 (absence of the reverse current absorbing body).  Thus, the comparison fails to compare the present invention to the closest prior art, the disclosure of Funakawa et al.  
Further, Funakawa et al do not teach preference for positioning the reverse current absorbing body in the upper vertical half of the cell (S3 > S4).  However, a reading of Funakawa et al infers an equal distribution of the reverse current absorbing body through both upper and lower portions of the cathode chamber (i.e. S3=S4).  Applicant has failed to show that the claimed requirement (S3>S4) produces a result different from the electrolytic cell of Funakawa et al (S3=S4).  Further, the claimed range (S3>S4) has no lower limit of how much larger S3 must be than S4, such that variations of even 0.001% in area are within the claimed range.

Regarding claim 4, Funakawa et al teach (see paragraph [0013]) that the reverse current absorbing body was made from an element selected from the group consisting of C, Cr, Ni, Ti, Fe, Co, Cu, Al, Zr, Ru, Rh, Pd, Ag, W, Re, Os, Ir, Pt, Au, Bi, Cd, Hg, Mn, Mo, Sn, Zn, La, Ce, Pr, Nd, Pm, Sm, Eu, Gd, Tb, Dy, Ho, Er, Tm, Yb, and Lu (bolded entries indicate overlap with present claims).
Regarding claims 5 and 6, Funakawa et al teach (see paragraph [0014]) that the reverse current absorbing body was a porous layer comprising Ni or NiO with a full width at half maximum of a diffraction line peak of Ni metal at a diffraction angle 2=44.5° in a powder X-ray diffraction pattern of the body is 0.6° or less.
Regarding claim 7, Funakawa et al teach (see paragraph [0017]) forming the reverse current absorbing body by spraying NiO followed by reduction treatment.
Regarding claims 9 and 10, see paragraphs [0020]-[0026] and [0046] and fig. 1 of Funakawa et al.  
Regarding claims 12 and 13, see paragraph [0025]-[0026] of Funakawa et al.
Regarding claim 14, see paragraph [0046] and fig. 1 of Funakawa et al.
Regarding claim 15, see paragraph [0027] of Funakawa et al.
Regarding claim 16, see paragraph [0031] of Funakawa et al.
Regarding claim 17, see paragraph [0032] of Funakawa et al.
Regarding claim 18, see paragraph [0033] of Funakawa et al.
Regarding claim 19, see paragraph [0034] of Funakawa et al.
Regarding claim 20, the entire device of Funakawa et al comprising plural electrolysis cells constitutes an “electrolyzer”.

Regarding claim 22, Funakawa et al imply a method of making the electrolytic cell comprising forming the reverse current absorbing body on the substrate and/or the metal elastic body to obtain the reverse current absorbing member.  As noted above in address claim 1, Funakawa et al suggest the ratio S3/SA being less than 1.0, but fail to give an explicit value for this ratio.  it would have been obvious to one of ordinary skill in the art to have conducted routine experimentation within the broad disclosure of Funakawa et al to determine the optimum ratio of S3 to SA based upon both the disclosure of both providing less than full reverse current absorbing body coverage and also ensuring that sufficient reverse current absorbing body was present to “sufficiently absorb the reverse current”.  With respect to the ratio only applying to the areas within the upper vertical half of the cell, Funakawa et al describe providing the layer of reverse current absorbing body across the entire cell, which includes both the lower vertical half and the upper vertical half.  
Applicant’s specification does attempt to show the criticality of the claimed range, but ultimately fails to provide convincing evidence of unexpected results.  Importantly, in Table 11, the comparative examples fall at two places, with S3/SA = 1.0 (full coverage of the substrate with the reverse current absorbing body) and with S3/S-A = 0 (absence of the reverse current absorbing body).  Thus, the comparison fails to compare the present invention to the closest prior art, the disclosure of Funakawa et al.  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HARRY D WILKINS III whose telephone number is (571)272-1251. The examiner can normally be reached M-F 8:30am -5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Lin can be reached on 571-272-8902. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HARRY D WILKINS III/Primary Examiner, Art Unit 1794